                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

SANDRA K. JOHNSTON, PH. D,
                                                                        ORDER
                            Plaintiff,
                                                                     18-cv-882-bbc
              v.

CATHY JESS, EDWARD WALL, MICHAEL MEISNER,
MATTHEW WALLOCH, CODY WAGNER, DANIEL
SCHROEDER, DAVID ROSS and JOHN AND JANE
DOES 1-5,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Sandra Johnston is proceeding on claims that various state officials

violated her rights to freedom of intimate association and procedural due process under the

Fourteenth Amendment when they terminated her employment and suspended her

psychological license for one year. Before the court is plaintiff’s objection to the March 7,

2019 screening order, dkt. #26, and her request for me to intervene to help her fiancé in a

different lawsuit in this court. Dkt. #28. I am denying both requests for the reasons

explained below.

       Plaintiff’s objection to the screening order relates to her claims against defendant

Michael Meisner, the warden of the Red Granite Correctional Institution, whom she alleges

filed false licensing complaints against her after he learned about her personal relationship

with inmate Paul Nigl. Plaintiff contends that I should have allowed her to proceed on a

claim that Meisner retaliated against her for exercising her right “to enter into and maintain



                                              1
an intimate human relationship under the due process clause of the Fourteenth

Amendment.” Dkt. #26 at 3. However, plaintiff has been granted leave to proceed on a

freedom of intimate association claim under the due process clause of the Fourteenth

Amendment that Meisner and other defendants took actions that led to the suspension of

plaintiff’s psychological license for one year. Although I did not use the term “retaliation”

in the order, I noted in the opinion that plaintiff alleged sufficient facts to suggest at this

early stage that Meisner interfered with her constitutional right because of her intimate

relationship with Nigl. Dkt. #18 at 7-10. Accordingly, plaintiff’s motion will be denied.

       In an ex parte letter to the court, plaintiff explains that Nigl has been helping her in

this case, as well as representing himself in a separate lawsuit, but that he has been denied

access to the law library, his thumb drive and a printer. She asks that I contact prison

officials and direct them to remove these restrictions so that Nigl can move forward on both

lawsuits. I will deny the request. Nigl is not and cannot act as plaintiff’s attorney.

Similarly, plaintiff does not have the authority to submit filings or request relief on behalf

of Nigl. If Nigl is having difficulties in his own case, he must contact either defense counsel

or the court on his own behalf.




                                               2
                                         ORDER

       IT IS ORDERED that plaintiff Sandra Johnston’s objection to the March 7, 2019

screening order, dkt. #26, and her request that I intervene to help Paul Nigl in a separate

lawsuit, dkt. #28, are DENIED.

       Entered this 22d day of April, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                              3
